Citation Nr: 9904829	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran and his wife testified at a July 1998 hearing at 
the local RO, chaired by the undersigned Board member, that 
he had undergone a private psychiatric examination in January 
or February 1998 in connection with benefits he received from 
the Social Security Administration (SSA).  The examiner was 
reported as located in Marshall, Calhoun County, Michigan.  
They testified that shortly thereafter, an SSA decision 
affirmed that he was permanently and totally disabled due to 
PTSD.  The Board member noted that the veteran showed a copy 
of an undated letter from the SSA showing that the veteran 
continued to receive SSA benefits.  

A February 1997 VA examination report sets forth a single 
Axis I diagnosis, PTSD, and an Axis V GAF score of 50.  An 
April 1997 VA examination provided an Axis I diagnosis of 
PTSD, severe chronic with psychotic features; and major 
depression, recurrent.  The Axis V global assessment of 
functioning (GAF) score was 45.  The veteran's symptoms for 
PTSD cluster were described as in the severe range.  He had 
severe occupational and social impairment and was described 
as unemployable.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated or 
evaluated him for a psychiatric 
disability in recent years.  Thereafter, 
in light of the response received and 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated, including 
those of evaluation by a private examiner 
in Calhoun County, Michigan, in 1998, 
which have not been previously secured.

2.  The RO should contact the SSA and 
request a copy of all determinations for 
disability benefits since 1996, as well 
as all clinical evidence that served as 
basis for the determination(s).

3.  If deemed warranted by the RO after 
completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a board certified 
psychiatrist, if available, to determine 
the nature and extent of the service-
connected psychiatric disability.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify all psychiatric disabilities, 
and address the effect of the service-
connected PTSD on the veteran's social 
and industrial adaptability.  The 
examiner is specifically requested to 
distinguish manifestations of the 
veteran's service-connected PTSD from 
symptoms caused by any non-service-
connected psychiatric disability, if 
possible.  If the examiner is unable to 
dissociate non-service-connected 
manifestations, an explanation should be 
provided.  A complete rationale for all 
opinions expressed should be given.

4.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

